Citation Nr: 1735595	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-08 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral cataracts.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability (claimed as atherosclerosis).

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the RO granted service connection for diabetes mellitus with mild cataracts of both eyes, assigning a 20 percent rating, effective August 28, 2009; and denied service connection for a kidney condition, high blood pressure, and atherosclerosis.  The Veteran appealed this rating decision, asserting among other things, that he should be separately compensated for his bilateral cataracts.  The Veteran also clarified that he wanted compensation pursuant to 38 U.S.C.A. § 1151 for the kidney disability (rather than service connection) in addition to compensation for benefits under 38 U.S.C.A. § 1151 for a back disability.  The 38 U.S.C.A. § 1151 claims for the kidney and back disabilities were denied in a February 2014 rating decision, which the Veteran also appealed.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  This case was before the Board in April 2016, at which point the Board denied a higher rating for diabetes mellitus (which is no longer in appellate status); and remanded the remaining issues on appeal.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran has mild bilateral cataracts that are not associated with any decrease in visual acuity or other visual impairment.

2.  The evidence of record is insufficient to establish service connection for a heart disability. 

3.  The preponderance of the competent and credible evidence indicates that hypertension began years after his active military service and was not caused by any incident of service, or caused or aggravated by service-connected diabetes mellitus.

4.  The preponderance of the evidence of record shows that with respect to the VA kidney nephrectomy, informed consent was present or a reasonable person would have consented to the treatment even with the known risks; VA exercised the degree of care that would be expected of a reasonable health care provider; and the Veteran's chronic kidney dysfunction was a reasonably foreseeable result of the nephrectomy.  Polyuria was not a proximate cause of the VA nephrectomy.  

5.  The preponderance of the evidence of record shows that the VA kidney nephrectomy was not the proximate cause of any back disability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral cataracts are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.79, Diagnostic Code 6099-6015.

2.  The criteria for service connection for a heart disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for chronic kidney dysfunction and polyuria claimed to be due to nephrectomy occurring at a VA facility are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 

5.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for a back disability claimed to be due to nephrectomy occurring at a VA facility are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in September 2009 and October 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.  

The Veteran underwent VA examinations in February 2010, February 2014, and August 2016.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

VA afforded the Veteran an opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating for Cataracts

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran was assigned a combined disability rating of 20 percent for his diabetes mellitus with bilateral cataracts.  Although cataracts are a separate disability, the medical evidence does not show that a separate compensable rating is warranted.  

Cataracts of any type, preoperative, are to be evaluated based on visual impairment.  Cataracts of any type, postoperative, if a replacement lens is present (pseudophakia), evaluated based on visual impairment.  If there is no replacement lens, evaluate based on aphakia.  38 C.F.R. § 4.79, Diagnostic Code 6027.

A February 2010 VA examination report shows complaints of blurriness, redness, burning, and a chronic gritty feeling in the eyes.  On physical examination, there was no diplopia present.  Confrontation visual fields were full to count fingers; abnormal accommodation was appropriate for age.  The Veteran was diagnosed with mild cataracts in both eyes, associated with glare.  The impact on occupational activities was vision difficulty.

The Veteran testified that his eyes continued to deteriorate each year and that each year he had to get new glasses with a stronger prescription.  See February 2016 Board hearing testimony, pp. 27-29.  

An August 2016 VA examination report shows corrected near and distance vision in both eyes of 20/40 or better.  The internal eye examination was normal.  The Veteran also did not have a visual field defect.  There was no decrease in visual acuity or other visual impairment.  There also was no aphakia or dislocation of the crystalline lens.  The Veteran had pinguecula, but this was not found to be related to the cataracts; but instead to be associated with aging and a history of sun exposure.  There were no incapacitating episodes attributed to any eye condition in the last 12 months; and the Veteran's eye condition did not impact his ability to work.

The Board finds that based on these findings, a compensable rating is not warranted for the Veteran's service-connected cataracts because there is no decrease in visual acuity or another visual impairment due to his cataracts.  The Veteran's cataracts were mild with some complaints of blurriness, but his corrected vision was 20/40 or better.  While the Veteran had complaints of pain and a gritty feeling in the eye, he was diagnosed with pinguecula, which was not found to be associated with the Veteran's cataracts.  

The level of impairment has been relatively stable throughout this rating period, and symptomatology has not been worse at any point during the appeal period than what has been discussed above.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the assignment of an increased rating, and the benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, there is no evidence the Veteran is prevented from working due to the bilateral cataracts.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's bilateral cataracts are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Board finds that these rating criteria reasonably describe the Veteran's disability; and even if they did not, there is no evidence of frequent periods of hospitalization or marked interference with employment as a result of the Veteran's service-connected eye disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303 (d).  Cardiovascular-renal disease is a condition that is listed in C.F.R. § 3.309 (a).

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Ischemic heart disease is considered presumptively related to exposure to herbicides.  38 C.F.R. § 3.309 (e).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ). However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

A.  Heart Disability

The Veteran seeks service connection for a heart disability, specifically atherosclerotic heart disease.  His DD-Form 214 shows that he had service in the Republic of Vietnam during the Vietnam War from October 3, 1970 to August 5, 1971.  Thus, he is presumed to have been exposed to herbicides; and any diagnosis of ischemic heart disease would be presumably related to his exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6); 3.309 (e).  However, upon review of the evidence, the Veteran does not have a present heart disability.  

The Veteran was evaluated for compensation and pension purposes in February 2010, at which time it was determined that the Veteran did not have any coronary artery disease.  He testified at the February 2016 Board hearing that he was told his heart beat was too fast and that he was put on medication so that he would not have a heart attack.  

The Veteran underwent another VA examination in August 2016, at which time it was shown that the Veteran had no current diagnosis of coronary artery disease or ischemic heart disease.  

In addition, VA medical records note complaints of a fast heartbeat and chest pain; but there are no findings of a heart disability.  See, e.g., January 26, 2015 addendum report.  

The Veteran is competent to report his symptoms of chest pain, which is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a heart disability.  Medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present heart disability related to his military service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does not support that the Veteran has any heart disability related to service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a heart disability.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b).

B.  Hypertension

The Veteran also seeks service connection for hypertension, primarily as secondary to his service-connected diabetes mellitus.  He testified that a doctor told him that his hypertension also could possibly be related to his exposure to Agent Orange.  See February 2016 Board hearing transcript, p. 21.  

The Veteran was diagnosed with hypertension since at least 1999.  See August 2016 VA examination report.  VA treatment records show the Veteran had been on blood pressure medication for hypertension since 2003; and had been diagnosed with diabetes in 2003.  See, e.g., January 26, 2015 addendum report.

A VA medical opinion was provided in February 2010 that the Veteran's hypertension was not related to or caused by his diabetes because the hypertension was diagnosed three years prior to the diagnosis of diabetes mellitus.  The medical opinion further noted that there was no objective evidence establishing that diabetes was an aggravating cause for the Veteran's hypertension.  

While the medical opinion addresses why the hypertension was not caused by the diabetes, there is no rationale for why the hypertension was not aggravated by the diabetes.  The examiner noted that there was no objective evidence, but it is not clear what evidence, or lack thereof, the examine relied on in making this assessment.  

As a result of the Board's remand for an addendum opinion, an August 2016 VA examination report was provided, which shows that the Veteran's hypertension was less likely as not secondary to or aggravated beyond the normal progression by his diabetes mellitus.  The rationale was that October 27, 2008 laboratory results showed an absence of microalbuminuria in the setting of abnormal renal function.  The examiner further noted that there was no evidence of aggravation of the chronic kidney disease due to diabetes.  The examiner noted that microalbuminia is the most sensitive marker for diabetic nephropathy and that in the absence of both albuminuria and retinopathy in the Veteran, this confirmed that his renal disease was most likely due to something other than diabetes mellitus.  The examiner also found that the Veteran's hypertension was not related to military service because there was no current objective evidence of a hypertension diagnosis or treatment in service or close to service; there also was no evidence of a hypertension diagnosis or treatment prior to 1999.

Hypertension was not diagnosed until approximately 1999, which was 28 years after service.  Thus, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of hypertension being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that the post-service diagnosis of hypertension is related to service.  The August 2016 VA examination found that the Veteran's hypertension was not related to military service.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms of hypertension since service, warranting service connection under 38 C.F.R. § 3.303(b).

Although the Veteran contends that he has hypertension due to his diabetes mellitus, or service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether hypertension is related to diabetes mellitus or service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that his hypertension was not shown in service or for many years thereafter, and is not related to service or his service-connected diabetes mellitus.  Accordingly, service connection for hypertension is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

V.  38 U.S.C.A. § 1151 for Kidney and Back Disabilities

The Veteran filed his claim for compensation under 38 U.S.C.A. § 1151 in approximately 2012.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151 (West 2014); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2014). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a) were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151.  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

A.  Kidney Disability

The Veteran contends that he suffered additional disability due to having his right kidney removed on July 9, 2008 at the VAMC in Jacksonville, Florida.  A February 2010 VA examination report notes that the Veteran had a benign right kidney mass status post right nephrectomy, and that residuals included chronic kidney dysfunction and polyuria.  The Veteran testified at the Board hearing that they told him he might have cancer in the kidney and that they did not explain the possible side effects or outcomes of the surgery.  See February 2016 Board hearing testimony, pp. 4-5.  

A medical opinion was provided in February 2014, which noted that the Veteran's kidney condition was unrelated to, caused, or aggravated by medical treatment, rehab program, or participation in a compensated work therapy program activity.  The rationale was that a urology note in May 2008 showed that the Veteran had an incidental right renal mass at the time of hospitalization for an appendectomy in April 2008.  The examiner noted that the decision to operate was based on the determination that the mass had to be excised in order to preserve the Veteran's kidney function.  It was further noted that prior to the procedure the Veteran was provided with informed consent on May 16, 2008 and June 2, 2008.  

The Board remanded the case for another medical opinion, as the February 2015 opinion did not address whether the Veteran's residual effects of the surgery to remove the right kidney were a result not reasonably foreseeable.

Thereafter, a medical opinion was provided in August 2016, which found that the Veteran did not have any residuals of the July 9, 2008 right nephrectomy surgery including chronic kidney dysfunction, or polyuria that was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the surgery.  The rationale was that decreased kidney function was a known potential complication of nephrectomy.  It was noted that removing a kidney removes half of the body's filtering capacity.  The examiner commented that the report of polyuria as a residual of nephrectomy at the time of the compensation and pension report was unknown but was possibly the Veteran's history at that time.  There was a record of polyuria in 2003 prior to the 2008 surgery.  The examiner determined that medical records found the absence of any substantiating evidence that the nephrectomy aggravated the polyuria.  The examiner also noted that due to the high likelihood of renal cell carcinoma in cases of solid renal mass seen on imaging, the standard of care was removal of the mass and entire kidney if felt indicated.  The examiner found that nephrectomy was the appropriate course of action to preserve the Veteran's life.  The examiner determined that chronic kidney dysfunction was a reasonably foreseeable event that is a known and accepted risk of nephrectomy.  It was further noted that to save an individual's life from renal cell carcinoma, the risk of subsequently elevated creatinine must be taken. 

The medical evidence shows that chronic kidney dysfunction was the result of the Veteran's nephrectomy.  Thus, the current disability requirement of the claim with respect to the chronic kidney dysfunction appears satisfied.  However, the medical opinion in August 2016 determined that there was no proximate causal relationship between the polyuria which was present prior to the nephrectomy.  The August 2016 examiner found that, in spite of the February 2010 VA medical opinion, which was noted as possibly just providing the Veteran's history,  there was no objective evidence of polyuria due to the right nephrectomy, as the polyuria was present prior to the nephrectomy.  The examiner in 2016 also determined that there was no evidence that the polyuria had been aggravated by the nephrectomy.  Thus, with respect to the polyuria, there is no causal requirement and no further analysis is warranted with respect to that impairment.

Regarding the chronic kidney dysfunction, the Veteran could prevail if he was not informed of the potential consequences of the nephrectomy.  The record shows that the examiner in February 2014 noted that prior to the procedure the Veteran was provided with informed consent on May 16, 2008 and June 2, 2008.  The examiner also noted that the decision to operate was based on the determination that the mass had to be excised in order to preserve the Veteran's kidney function.  Thus, even if the VA physicians failed to provide information to the Veteran about the potential adverse effects of nephrectomy, a reasonable person faced with similar circumstances would have proceeded with the treatment in order to preserve his kidney function.  See McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011); 38 C.F.R. § 3.361(d)(1)(ii).  In other words, chronic kidney dysfunction would have been an acceptable risk to preserve any kidney functioning.  In addition the August 2016 medical opinion noted that there was a high likelihood of renal cell carcinoma in cases of solid renal mass seen on imaging, and that the standard of care was removal of the mass and entire kidney if felt indicated.  The examiner found that nephrectomy was the appropriate course of action to preserve the Veteran's life.  Any failure to advise the Veteran of the foreseeable risk of chronic kidney dysfunction is considered a minor, immaterial deviation under 38 C.F.R. § 3.361(d)(1)(ii), as a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See id.  

Based on this evidence, it is more likely than not that the Veteran was informed of the risks of nephrectomy and that he understood the risk of the procedure.  Even if he was not informed of these risks, this constitutes a minor, immaterial deviation under VA regulation, as a reasonable person would have consented to the nephrectomy even with knowledge of the foreseeable risks.  

As the record shows the informed consent requirement is met, there is no need for an analysis of whether the treatment was under emergency conditions under 38 C.F.R. § 17.32(b), as an exception to the informed consent requirement. 

The Veteran could prevail if he shows that his chronic kidney dysfunction was a result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  The August 2016 medical opinion found that the Veteran did not have any residuals of the July 9, 2008 right nephrectomy surgery including chronic kidney dysfunction that was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the surgery.  The rationale was that decreased kidney function was a known potential complication of nephrectomy.  It was noted that removing a kidney removes half of the body's filtering capacity.  In light of the evidence, particularly the examiner's opinion that VA treatment was not negligent or otherwise faulty, the Board concludes that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider. 

The Veteran could prevail if the evidence shows that his chronic kidney dysfunction was proximately due to events not reasonably foreseeable as a consequence of VA treatment.  However, the August 2016 medical opinion noted that decreased kidney function was a known potential complication of nephrectomy.  It was noted that removing a kidney removes half of the body's filtering capacity.  The examiner determined that chronic kidney dysfunction was a reasonably foreseeable event that is a known and accepted risk of nephrectomy.  Accordingly, the Board concludes that the chronic kidney dysfunction was not due to events not reasonably foreseeable. 

In summary, the evidence shows that informed consent was present or that a reasonable person would have consented to the treatment even if no informed consent was given, that VA exercised the degree of care that would be expected of a reasonable health care provider, and that the Veteran's chronic kidney dysfunction was reasonably foreseeable.  The Board notes that the Veteran's opinions of record regarding whether there was faulty VA treatment are not competent, as he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Regarding his testimony that he was not informed of the risks of the surgery, as stated above, the Board has determined that even if the Veteran was not aware of the risks to his kidney, a reasonable person would have proceeded with the treatment to preserve his life from possible renal carcinoma even with the foreseeable risk to the kidney.  Thus, any purported failure to inform the Veteran of risks to the kidneys constitutes a minor, immaterial deviation from the informed consent requirement in VA regulation.

In light of the above, VA compensation under 38 U.S.C.A. § 1151 for chronic kidney dysfunction and polyuria is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

B.  Back Disability

The Veteran also contends that he developed a back disability as a result of the surgery on July 9, 2008.  See February 2016 Board hearing testimony, pp. 6-7.  However, the medical evidence shows the first hurdle of an 38 U.S.C.A. § 1151 claim has not been reached, as there is no causal relationship shown between the nephrectomy and any back disability.  The February 2014 VA examination report noted that the Veteran had back pain prior to the surgery so there was no causation.  The Board remanded the case so that the Veteran's competent testimony that he had suffered no back injuries prior to the surgery could be addressed.   See id. at 18.  

The examiner in August 2016 noted that unfortunately the Veteran's history of no back injury prior to the 2008 nephrectomy was incorrect, per medical evidence.  It was noted that in December 1999, for example, the Veteran had complaints of low back pain when he fell on the edge of a curb, and was diagnosed with lumbosacral strain.  The examiner also found that there was no objective evidence of back pain due to the right nephrectomy.

The evidence shows any back disability was not proximately caused by the nephrectomy.  The Board notes that the Veteran's testimony regarding whether he had a back injury prior to the nephrectomy is not credible as it is inconsistent with the medical evidence, which shows at least one back injury and complaint of back pain in 1999.  

In light of the above, VA compensation under 38 U.S.C.A. § 1151 for a back disability is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 












							(Continued on the next page)

ORDER

Entitlement to a compensable evaluation for bilateral cataracts is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability (claimed as atherosclerosis) is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


